DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 10/19/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 as being obvious over Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613) in view of Mitsui et al. (JP 2014-043487, refer to English translation) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsui et al. (JP 2014-043487, refer to English translation) as evidenced in Itoh et al. (US 2012/0315547 A1) as set forth in this Office Action below.

Response to Amendment
The Declaration under 37 CFR 1.130(a) filed on 10/19/2021 is sufficient to overcome the rejection of claims 1-15 and 18 based on Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613).  The applicant’s Remarks filed 10/19/2021 perfects their claim to priority so that the publication date of Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613) falls within the one year grace period of the effective filing date of the instant application; the declaration filed 10/19/2021 establishes that Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613) is an inventor-originated disclosure under 35 U.S.C. § 102(b)(1)(A); and the applicants have submitted a Statement of Common Ownership to disqualify Mochizuki for use in a rejection under § 102(a)(2).  In the declaration filed 10/19/2021, co-inventor Hiroaki Mochizuki establishes that he alone invented the subject matter of Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613) relied upon in the Final Office Action mailed 7/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. (JP 2014-043487, refer to English translation) as evidenced in Itoh et al. (US 2012/0315547 A1).
Regarding claim 1, Mitsui discloses a solid electrolyte composition (electrolyte [0009]) comprising:
a sulfide-based inorganic solid electrolyte having a conductivity of an ion of a metal belonging to Group I or II of the periodic table (sulfide-based solid electrolyte [0065]-[0066]);
a salt of a metal belonging to Group I or II of the periodic table (lithium salt [0052]-[0055]); 
a multibranched polymer (hyperbranched polymer [0012]),
wherein the multibranched polymer has a core portion and at least three arm portions that bond to the core portion (hyperbranched polymer [0012], suitable as a matrix polymer [0009]).
Further regarding claim 1 reciting “the arm portion dissolves a metal ion of the salt of the metal belonging to Group I or II of the periodic table”, Mitsui discloses the hyperbranched polymer with ethylene oxide chain is suitable as a matrix polymer and exhibits compatibility with lithium salt ([0009]-[0010]), but does not expressly disclose “the arm portion dissolves a metal ion of the salt of the metal belonging to Group I or II of the periodic table”.
Since paragraph [0066] of the instant specification discloses the multibranched polymer preferably includes an alkylene oxide group, for example, as a group that dissolved the metal ion of the salt of a metal belonging to Group I or II of the periodic table and as evidenced in paragraph [0099] of Itoh (ethylene oxide contains many ether oxygens which makes it possible for ether oxygen to solvate a lithium ion and a lithium salt dissolved in the matrix), the hyperbranched polymer with ethylene oxide chain of Mitsui would necessarily dissolve a lithium ion of the lithium salt.
Regarding claim 2, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the arm portion includes a polymer structure containing at least one repeating unit having an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (ethylene oxide chain [0009]-[0010]).
Regarding claim 3, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the repeating unit is a repeating unit represented by Formula (A),

    PNG
    media_image1.png
    146
    204
    media_image1.png
    Greyscale

in the formula, R1 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, R2 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, and L1 represents a divalent linking group including at least one of an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (see equation (1) [0011]).
Regarding claim 4, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses a main chain of the polymer structure constituting the arm portion is constituted by including an alkylene oxide group, a carbonate group, and/or an ester group (ethylene oxide chain [0009]-[0010]).
Regarding claim 5, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses a mass-average molecular weight of the arm portion is 500 or more and 1,000,000 or less (molecular weight was 14,000 [0070]).
Regarding claim 6, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the multibranched polymer is represented by Formula (B),

    PNG
    media_image2.png
    60
    225
    media_image2.png
    Greyscale
 
in the formula, L represents an n-valent linking group, P1 represents a polymer chain, n represents an integer of 3 or more, nP1’s may be identical to or different from each other, L-(X)n forms the core portion, (P1)n forms the arm portion, X represents an oxygen atom, a sulfur atom, or -N(R3)-, and R3 represents a hydrogen atom, an alkyl group, or an aryl group (see equation (1) and (2) [0011]).
Regarding claim 7, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the core portion has a partial structure represented by any of the following formulae,

    PNG
    media_image3.png
    240
    696
    media_image3.png
    Greyscale

in the formulae, Rx represents a divalent substituent including an oxygen atom, a nitrogen atom, a sulfur atom, or a phosphorus atom, and * represents a bonding site in the multibranched polymer (equation (2) [0011]).
Regarding claim 9, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the core portion has a partial structure represented by any of the following formulae,

    PNG
    media_image4.png
    210
    599
    media_image4.png
    Greyscale

	in the formulae, * represents a bonding site in the multibranched polymer (equation (2) [0011]).
Regarding claim 11, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the salt of the metal belonging to Group I or II of the periodic table is lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide and/or lithium bisoxalatoborate (LiN(SO2CF3)2 [0053], [0055]).
Regarding claim 18, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses the arm portion includes a polymer structure containing at least one repeating unit having an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (ethylene oxide chain [0009]-[0010]),
wherein the repeating unit is a repeating unit represented by Formula (A),

    PNG
    media_image1.png
    146
    204
    media_image1.png
    Greyscale

in the formula, R1 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, R2 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, and L1 represents a divalent linking group including at least one of an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (see equation (1) [0011]), and
wherein the multibranched polymer is represented by Formula (B),

    PNG
    media_image2.png
    60
    225
    media_image2.png
    Greyscale
 
in the formula, L represents an n-valent linking group, P1 represents a polymer chain, n represents an integer of 3 or more, nP1’s may be identical to or different from each other, L-(X)n forms the core portion, (P1)n forms the arm portion, X represents an oxygen atom, a sulfur atom, or -N(R3)-, and R3 represents a hydrogen atom, an alkyl group, or an aryl group (see equation (1) and (2) [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (JP 2014-043487, refer to English translation) as evidenced in Itoh et al. (US 2012/0315547 A1), as applied to claims 1-7, 9, 11 and 18 above.
Regarding claim 8, Mitsui discloses all of the claim limitations as set forth above.  While Mitsui does not explicitly disclose the core portion is a group of atoms having a molecular weight of 200 or more, there are only a finite number of solutions for equation (2), namely, selecting Y1-Y4 and A2 among the list in paragraph [0011] which has a molecular weight falling within the claimed range.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 10, Mitsui discloses all of the claim limitations as set forth above.  Mitsui further discloses a content of the salt of the metal belonging to Group I or II of the periodic table is 5% by mass to 60% by mass with respect to a total of 100% by mass of the multibranched polymer and the salt of the metal belonging to Group I or II of the periodic table (mass ratio is about 0.01 to 1 lithium salt with respect to the hyperbranched polymer 1 [0056]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (JP 2014-043487, refer to English translation) as evidenced in Itoh et al. (US 2012/0315547 A1), as applied to claims 1-7, 9, 11 and 18 above, in view of Yanagi et al. (JP 2009176484A).
Regarding claim 12, Mitsui discloses all of the claim limitations as set forth above.  However, Mitsui does not further disclose an active material capable of intercalating and deintercalating an ion of a metal belonging to Group I or II of the periodic table.
Yanagi discloses positive electrode and negative electrode for all-solid-state lithium secondary battery comprising a positive or negative electrode active material, a sulfide-based solid electrolyte, a binder and lithium salt to obtain an electrode having high electrochemical capacity and excellent charge/discharge performance (Abstract, [0001], [0006], [0028]).
Mitsui and Yanagi are analogous art because they are concerned with the same field of endeavor, lithium batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui by incorporating a positive or negative electrode active material in the mixture because Yanagi teaches improved electrode performance.
Regarding claim 13, Mitsui discloses all of the claim limitations as set forth above.  Because Yanagi teaches a mass ratio of sulfide-based solid electrolyte (B’) to a binder (C’) being a resin having a polyethylene oxide skeleton being 99:1 to 90:10, wherein when the solid electrolyte and binder are within this range, sufficient ionic conductivity and sufficient flexibility of the solid electrolyte sheet can be obtained ([0032]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the mass ratio of sulfide-based solid electrolyte to binder in order to arrive at a desired balance between ionic conductivity and flexibility (MPEP 2144.05).
Regarding claim 14, Mitsui discloses all of the claim limitations as set forth above.  Although Mitsui further discloses a layer of the solid electrolyte composition according to claim 1 (see rejection of claim 1 above), the reference does not further disclose a sheet for an all-solid state secondary battery comprising: a layer of the solid electrolyte composition according to claim 1 on a base material.
	Yanagi discloses a positive or negative electrode comprising an active material, sulfide-based solid electrolyte, binder and lithium salt, wherein the positive electrode layer or negative electrode layer is formed on their respective current collectors to obtain an electrode having high electrochemical capacity and excellent charge/discharge performance (Abstract, [0001], [0006], [0028], [0033]).
Mitsui and Yanagi are analogous art because they are concerned with the same field of endeavor, lithium batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui by incorporating a positive or negative electrode active material in the mixture and then coating the electrode layers on a current collector because Yanagi teaches improved electrode performance.
Regarding claim 15, Mitsui discloses all of the claim limitations as set forth above.  Although Mitsui further discloses a layer of the solid electrolyte composition according to claim 1 (see rejection of claim 1), the reference does not further disclose an all-solid state secondary battery comprising: a positive electrode active material layer; a negative electrode active material layer; and an inorganic solid electrolyte layer, wherein at least one layer of the positive electrode active material layer, the negative electrode active material layer, or the inorganic solid electrolyte layer is a layer of the solid electrolyte composition according to claim 1.
	Yanagi discloses an all-solid-state lithium secondary battery comprising a positive electrode, negative electrode and solid electrolyte, wherein the positive or negative electrode comprises an active material, sulfide-based solid electrolyte, binder and lithium salt to obtain an electrode having high electrochemical capacity and excellent charge/discharge performance or the electrolyte layer including the sulfide-based solid electrolyte, binder and lithium salt (Abstract, [0001], [0006], [0028], [0030], [0033]).
Mitsui and Yanagi are analogous art because they are concerned with the same field of endeavor, lithium batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui by forming an all-solid-state battery using the mixture because Yanagi teaches improved battery performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,347,935 B2 in view of Mitsui et al. (JP 2014-043487, refer to English translation). 
Claims 1-15 of U.S. Patent No. 10,347,935 B2 disclose the subject matter of instant claims 1-15, 18 but does not disclose a salt of a metal belonging to Group I or II of the periodic table; and the arm portion dissolves a metal ion of the metal belonging to Group I or II of the periodic table.
Mitsui discloses a composition comprising a hyperbranched polymer as a matrix polymer, a lithium salt and sulfide-based solid electrolyte ([0051]-[0056], [0065]-[0066]; mixing with a lithium slat, hyperbranched polymer suitable as a matrix polymer [0009], polymer exhibits compatibility with lithium salt [0010]), wherein the lithium salt is used to improve the ionic conductivity ([0056]).
Claims 1-15 of U.S. Patent No. 10,347,935 B2 and Mitsui are analogous art because they are concerned with the same field of endeavor, namely solid electrolyte compositions including multibranched polymers and sulfide-based solid electrolyte used for batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify claims 1-15 of U.S. Patent No. 10,347,935 B2 to further include a lithium salt because Mitsui specifically teaches adding lithium salt or improve the overall ionic conductivity of the solid electrolyte composition. 

Claims 1-15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,854,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,854,920 B2 discloses the subject matter of instant claims 1-15, 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/15/2022